PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/302,997
Filing Date: 19 Nov 2018
Appellant(s): SOLER et al.



__________________
William C. Gehris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 07/28/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims as indicated in Final office action of 02/13/2020.
Claims 15-22, 25-29, 32 and 34 were rejected under 35 U.S.C. 103 as being unpatentable over Oka (JP 2006176843A) in view of Fujita (JP 2006118000A).
Claims 23-24 and 30-31 were rejected under 35 U.S.C. 103 as being unpatentable over Oka (JP 2006176843A) in view of Fujita (JP 2006118000A) and further in view of Berkhout (US 20130118647).
Claim 33 was rejected under 35 USC 103(a) as being unpatentable over Oka in view of Fujita as applied to claim 32 and further in view of Eberlein (US 2014/0134450).
Claims 15-20, 22 and 25-30 were rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20150211088) in view of Fujita (JP 2006118000A).
Claims 23-24 and 31 were rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fujita as applied to claims 15 and 25 above and in view of Berkhout (US 2013/0118647).
Claim 33 was rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fujita as applied to claim 32 above and in view of Eberlein (US 2014/0134450).
Claims 15-22, 25-30, 32 and 34 were rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2006118000A).
s 23-24 and 31 were rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to claims 15 and 25 above and in view of Berkhout (US 2013/0118647).
Claim 33 was rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to claim 32 above and in view of Eberlein (US 2014/0134450).
(2) Response to Argument
Appellant argues the steels of Oka are not produced by “identical or substantially identical process” as required by instant process claim 25 as follows: (See Page 5 of brief)
Initially, it is noted that claims 15-24 and 32-34 are directed to a steel sheet product (or consumer products produced from the steel sheet), where the recited properties are directed to said product, and no method steps are recited.  Only claims 25-31 are directed to method steps for making a steel sheet.
Nonetheless, Oka discloses two annealing steps, one after hot rolling and another one after cold rolling.  Oka also discloses cooling to 200 C or below three times, before and after hot rolling and again after cold rolling. 
In contrast, present invention discloses merely one annealing step after cold rolling and one cooling to 200 C or below after cold rolling (see instant claim 25 and instant application disclosure paragraph [0032]).   
That is, appellant argues that Oka’s annealing after hot rolling and cooling to 200 C or below before and after hot rolling are not recited in present invention.  Hence, Oka’s process is not identical or substantially identical to the present invention.

First, instant process claim 25 recitation “comprising” is an open transitional term which does not exclude other non-recited steps such as annealing after hot rolling and cooling to 200 C or below before and after hot rolling.  Hence, examiner takes the positions that Oka’s process comprising reheating to 1160°C, hot-rolled with the final rolling temperature of 1010°C, coiled at temperature below 200cC, cold-rolled at a reduction of 50%, annealed at 950°C and cooled at a cooling rate of 100°C/s (see table 2, paragraphs [0052] and [0064]) supports instant claim 25 “comprising” steps.  Hence, Oka discloses identical or substantially identical process as required by instant claim 25.
Second, regarding annealing after hot rolling step and cooling to 200 C before and after hot rolling, Oka teaches after hot rolling and coiling, it may be annealed at 800-1200 C and cooling to 200 C or below. (paragraph [0020]).  Hence, Oka suggests annealing after hot rolling and cooling to 200 C or below after hot rolling are both optional.   In addition, Oka also discloses in paragraph [0021] that after winding(i.e. coiling) the hot rolled steel sheet, the steps of pickling, cold rolling, annealing at 800-1200 C and cooling to 200 C or below are followed sequentially.  Hence, Oka does not require annealing after hot rolling and cooling to 200 C or below after hot rolling according to paragraph [0021].
Appellant argues the steels of secondary reference Fujita are not produced by “identical or substantially identical process” as required by instant process claim 25 as follows: (See Page 5 of brief) 
Fujita discloses two annealing steps:  First annealing is to “Annealing the hot-rolled steel sheet produced by the method described in (7) above at 900 to 1200 ° C. for 1 to 5 hours, and 
In contrast, present invention discloses merely one annealing step after cold rolling and cooling to 200 C or below once after cold rolling (see instant claim 25 and instant application disclosure paragraph [0032])   
Appellant’s argument is not persuasive for the following reasons:
First,  Fujita’s first annealing is from method (8) which is a process of making a hot rolled steel sheet. (paragraph[0009] lines 9-11 and paragraph [0034] lines 1-2)  Fujita’s second annealing is from method (9) which is a process of making a cold rolled steel sheet. (paragraph [0009] lines 12-16 and paragraph [0035])  Because methods (8) and (9) are directed to a different process of making, first annealing from method (8) and second annealing from method (9) cannot be combined to arrive at appellant’s conclusion that Fujita discloses two annealing steps.
Second, Fujita expressly discloses in paragraph [0035] that method (9) to produce a cold rolled steel sheet only requires one annealing step after cold rolling and cooling after cold rolling.   Hence, Fujita’s cold rolled steel sheet (paragraph [0035]) is produced by “identical or substantially identical process” as required by instant process claim 25.
Hence, appellant’s assertion that Fujita discloses two annealing steps lacks evidence support in view of express disclosure of method (9) in paragraph [0035] of Fujita.
Appellant argues that examiner has admitted criticality of the claimed annealing time. (Page 7 of the brief)

First, examiner has not admitted criticality of the annealing time as required by instant process claim 25 because examiner states in Page 15 of final office action that comparative example Trial Number 6 annealing time 10 minutes is too far from instant claim 25 required “5 minutes or less”.   To establish unexpected results over a claimed range, appellant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955,128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II and MPEP 2144.05 III.   In the instant case, one single comparative example is insufficient to show the criticality of claimed range.
 Second, “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims”. see MPEP § 716.02(d) - § 716.02(e)”   In the instant case, closest prior art Oka’s Steel No 5 has austenite 98% and ferrite 2% (see Table 2 of Oka and Page 4 of final office action) while appellant’s comparative example Trial Number 6 has 100% austenite.  Hence, due to different austenite and ferrite % between appellant’s comparative example Trial Number 6 and closest prior art Oka’s Steel No 5, appellant’s evidence of unexpected properties is not convincing because appellant has not compared against the closest prior art.
Appellant argues that Oka and Fujita disclose different steels due to different elongation, TS and YS and microstructure %.  Since Oka in view of Fujita results in a structurally different steel and is made by a different process, there is no reason for presuming any claimed limitation such as grain size and aspect ratio are inherent. (Page 9 of the brief)  
As stated above, it is noted that claims 15-24 and 32-34 are directed to a steel sheet product (or consumer products produced from the steel sheet), where the recited properties are directed to said product, and no method steps are recited.  Only claims 25-31 are directed to method steps for making a steel sheet.
Appellant’s argument is not persuasive for the following reasons:
First, instant claim 15 does not require elongation, TS and YS. Hence, this argument is not commensurate in scope with instant claim 15.
Second, the 103 obvious rejection of instant claim 15 is based on using Oka’s steel No 5 which has elemental compositions and microstructure % all within the presently claimed elemental compositions and microstructure % ranges as well as process of making for Steel No 5 being substantially identical to instant process claim 25.  The only thing missing in Oka is annealing time of less than 5 minutes as required by instant process claim 25.  The established obvious combination with Fujita cures the deficiency of Oka by disclosing 5 inventive examples out of total of 9 Inventive Examples all having instant process claim 25’s annealing temperature and time (see Fujita’s Table 3 Inventive Examples A, C, E, G and I and advisory action Page 2 paragraph 1).  Fujita expressly suggests controlling the annealing time is to prevent grain coarsening (paragraphs [0034][0035]). To prevent grain coarsening is to prevent an increase in grain size and aspect ratio.  Hence, Fujita suggests controlling annealing time is to control an increase of grain size and aspect ratio.  In view of primary reference Oka expressly desires to prevent grain coarsening. (see Page 4 to Page 5 first paragraph in final 
Lastly, it is well known in the steel art that structure properties such as TS, YS, Elongation of present invention is closely related with annealing time and grain size such that shorter annealing time leads smaller in austenite grain size, hence increasing the physical properties such as strength of the steel sheet. That is, TS(tensile strength), YS (Yield strength) will be expected to increase when annealing time is controlled within claimed annealing time 5 minutes or less.  Hence, since Oka in view of Fujita disclose annealing time as claimed, grain size is expected to fall into claimed range.  As a result of smaller grain size, TS and YS are also expected to be increased into claimed range.
Appellant argues that the present invention discloses an annealing step which result in a steel with TS>900 MPa and YS >=700 MPa when compared to Oka’s maximum TS at 779 MPa and maximum YS at 483 MPa.  (Page 11 of the brief)
The argument is unpersuasive for the following reasons:
First, appellant cannot argue Oka and Fujita separately while rejection is based on combination of Oka and Fujita.  Second, Shorter annealing time leads to smaller grain size and hence increased strength of the steel sheet. Because Oka in view of Fujita suggests controlling annealing time to less than 5 minutes as claimed, the required TS, YS and elongation of instant claim 22 would be similarly expected absent evidence to the contrary.
Appellant argues there is no reason or evidence that shows limiting the annealing time to “less than 5 minutes” would provide a desired result or a different result than Oka already achieves because neither Oka nor Fujita disclose the grain size or aspect ratios of the austenite and ferrite grains. (Page 13 of the brief)
The argument is unpersuasive for the following reasons:
First, grain size or aspect ratio dictated by annealing time is well known in the art.  That is, the fact shorter annealing time leads to smaller austenite grain size provides strong evidence that limiting the annealing time to “less than 5 minutes” as required by instant process claim 25 would obtain the desired grain size or aspect ratio of the austenite and ferrite grain as claimed.  
Second, Fujita expressly disclose controlling the annealing time is to prevent grain coarsening.  If prevent grain coarsening is to prevent an increase of grain size or aspect ratio, controlling the annealing time to less than 5 minutes would necessary achieve the claimed grain size and aspect ratio as claimed.   
That is, one of ordinary skill in the art would have expected that Oka in view of Fujita would necessary result in the grain size and aspect ratio as required by instant claim 15.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  In the instant case,  the examiner has established prima facie case, the burden is then shifted to appellant to prove that applying Fujita’s annealing time to the process of making Oka’s steel No 5 comprising same compositions, same microstructure would not result the same product as claimed.  In the instant case, appellant didn’t meet such burden.
Appellant argues that one of ordinary skill in the art would not be motivated to combine Oka with Fujita since Fujita discloses ferrite and lower elongations not desired by Oka. (Paragraph 1 on Page 14 of the brief)
The argument is unpersuasive for the following reasons:
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In the instant case, both Oka and Fujita are concerned with same grain coarsening problem in high strength low density steel sheet having similar compositions and two phase microstructure comprising ferrite and austenite.  Hence, Oka and Fujita are combinable.
Appellant argues that Oka discloses coiling below 200°C, Fujita discloses coiling below 600°C and Berkhout discloses coiling below 500°C.  Hence, a combination of these references would result in coiling below 200°C as taught in each of the references while instant claim 30 requires 350-500 °C. (Page 15 of the brief)
The argument is unpersuasive for the following reasons:
 the coiling temperature is between 350 and 500°C as required by instant claim 30) is well known in the art.  Second, neither Fujita nor Oka expressly teaches away from instant claim 30 required 350-500 °C.
Appellant argues that there is no reason for one of ordinary skill in the art to disregard the coiling temperature of 200°C or less as taught in Oka in the rejection of instant claim 30 which requires coiling temperature 350-500°C.  (Page 15 of the brief)
The argument is unpersuasive for the following reasons:
The fact Oka discloses coil at a temperature of 200°C or less does not establish teach away from instant claim 30 required 350-500 °C since Oka does not expressly discredit, criticize or discourage claimed 350-500 °C.  Tertiary reference Berkhout further discloses that coiling below 500 °C is well known in the art.
Appellant argues that Fujita in Table 4 appears to disclose increasing annealing time increases the elongation and hence a combination of Kim and Fujita would increase annealing time in order to obtain a more ductile steel. (Page 17 of the brief)
The argument is unpersuasive for the following reasons:
First, Table 4 in Fujita has no disclosure of annealing time at all, let alone relationship between annealing time and elongation or ductility.  Hence, no evidence in Fujita suggests increasing annealing time is to increase elongation or ductility. 
Second, Fujita expressly discloses purpose of his invention is to have excellent ductility (Fujita’s abstract line 2). Ductility refers to a metal’s capacity for elongation.

Appellant argues that Fujita in Table 4 compares Steel C having 3 min annealing time which results 46% elongation with Steels E, G, I having 1 min annealing time which results 31-33% elongation.  Hence, Fujita in Table 4 discloses lowering the annealing time results in lower elongation. (Paragraph 2 on Page 17 of the brief)
The argument is unpersuasive for the following reasons:
Fujita’s Steel C has different elemental compositions of C, Si and Mn from Steels E, G, I as illustrated in Table 1 (paragraph [0039]) and different microstructure % as illustrated in Table 4 (paragraph [0042]) and different process conditions as illustrated in Table 2 (paragraph [0040]).  Hence, difference in elongation between Steel C and Steels E, G I is expected due to different elemental compositions, different microstructure and different process conditions.  That is, no evidence in Fujita suggests annealing time is the only factor contributes to different elongation.
Appellant argues that examiner’s motivation to combine Kim and Fujita is based on hindsight and a desire to meet the claim language. (Paragraph 1 on Page 18 of the brief) 
The argument is unpersuasive for the following reasons:
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was 
Appellant argues that one of skill in the art reading Kim and Fujita would not seek the claimed annealing temperature and times of Fujita as the ductility in Kim would be lowered and may be more expensive to cool so rapidly and quickly. (Paragraphs 2-4 on Page 18 of the brief)
The argument is unpersuasive for the following reasons:
	  Appellant’s assertion “the ductility in Kim would be lowered and may be more expensive to cool so rapidly and quickly” is merely conclusory statement without any evidence support.  No evidence suggests Kim’s ductility would be lowered and maybe more expensive to cool so rapidly and quickly.
Appellant argues that Kim has steel with a much lower yield strength as claimed in instant claim 22. (Page 19 of the brief)
The argument is unpersuasive for the following reasons:
	First, the fact Kim has lower yield strength does not necessarily mean higher yield strength is not desired. Second, secondary reference Fujita is concerned with steel sheet’s tensile strength and elongation.  Primary reference Kim desired to have a high tensile strength 
Appellant argues that 103 rejection solely based on Fujita is in error because Fujita discloses 10% or more ferrite while instant claim 15 merely requires optionally up to 10% ferrite”.  (Page 21 to Page 22 of the brief)
The argument is unpersuasive for the following reasons:
Fujita’s 10% or more ferrite overlaps instant claimed “optionally up to 10% ferrite” at overlapping point of 10%.   
Appellant argues Fujita does not disclose yield strength as claimed in instant claim 22. (Page 23 of the brief)
The argument is unpersuasive for the following reasons:
It should be noted yield strength is inherent property when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes.  See MPEP 2112.01.  In the instant case, Oka in view of Fujita discloses same compositions, same microstructure and same process of making.  Hence, the yield strength would be expected.
Appellant argues that instant claim 15 limits C to above 0.6 while Fujita is completely fine with C down to 0.1.
The argument is unpersuasive for the following reasons:
It should be noted Fujita’s broad range C between 0.1-1% widely overlaps instant claimed range C 0.6-1.3% at overlapping range of 0.6-1%. Second, Inventive steel E has C as 0.75% in Table 1 of Fujita, hence C=0.75% is within claimed C 0.6-1.3%.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNY R WU/       Primary Examiner, Art Unit 1733                                                                                                                                                                                                 
Conferees:
/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.